DETAILED ACTION
1.	This office action is in response to the amendment filed on 05/25/2022.
2.	Claims 3, 9, and 17 are canceled. 
3.	Claims 1, 2, 4-8, 10-16, and 18-27 are currently pending and have been considered below.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Swanson on August 26, 2022.
The application has been amended as follows: 
 	Listing of Claims

1. (Currently amended) A wrist watch comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the wrist watch at least to:
receive a first signal from a stationary exercising device,
process the received signal,
respond to the received signal by transmitting a second signal to the stationary exercising device,
participate in a pairing process with the stationary exercising device,
receive a graphical user interface providing at least one user functionality from the stationary exercising device after the pairing process, and
transmit user input data to the stationary exercising device via the graphical user interface, 
wherein the wrist watch is enabled to act as a client whose content is fully or at least partially controlled by the stationary exercising device which acts as a server having control of the user interface of the wrist watch, and
wherein the wrist watch is configured to store and process program code received from the stationary exercising device, and
wherein the user input data is configured to control parameters or functions of the stationary exercising device.
 
2. (Cancelled) 


8. (Currently amended) The wrist watch according to claim 1, wherein the wrist watch is capable of receiving a recipe or instruction from the stationary exercising device how to analyze movements of a user.


11. (Currently Amended) The wrist watch according to claim 1, wherein the wrist watch is configured to serve as a display


15. (Currently amended) A stationary exercising device comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the exercising device at least to:
transmit a first signal to a wrist watch,
receive a second signal from the wrist watch, and
participate in pairing with the wrist watch,
transmit a graphical user interface providing at least one user functionality to the wrist watch after the pairing process,
receive user input data from the wrist watch[[,]]  via the graphical user interface, 
wherein the wrist watch is enabled to act as a client whose content is fully or at least partially controlled by the stationary exercising device which acts as a server having control of the user interface of the wrist watch, and
wherein the stationary exercising device is configured to transmit program code to be stored and processed by the wrist watch, and
wherein the user input data is configured to control parameters or functions of the stationary exercising device.

16. (Cancelled) 


20. (Currently Amended) The stationary exercising device according to claim 15, wherein the stationary exercising device is capable of receiving data which has been input via the graphical user interface 



Allowable Subject Matter
5.	Claims 1, 4-8, 10-15, and 18-27 are allowed.
6.	Claims 1, 4-8, 10-15, and 18-27 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the wrist watch at least to: receive a graphical user interface providing at least one user functionality from the stationary exercising device after the pairing process, and transmit user input data to the stationary exercising device via the graphical user interface, wherein the wrist watch is configured to store and process program code received from the stationary exercising device, and wherein the user input data is configured to control parameters or functions of the stationary exercising device, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 15 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the stationary exercising device at least to: transmit a graphical user interface providing at least one user functionality to the wrist watch after the pairing process, receive user input data from the wrist watch via the graphical user interface, wherein the stationary exercising device is configured to transmit program code to be stored and processed by the wrist watch, and
wherein the user input data is configured to control parameters or functions of the stationary exercising device, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 4-8, 10-14, and 18-27, the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 15, as discussed above.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Primary Examiner, Art Unit 2864